This is an application for a writ of certiorari to review the action of the superior court in refusing to grant a writ of prohibition. The petition charges that relators, Victor Potter and Orin Morrell, stand charged with a crime before C.C. Dalton, justice of the peace for King county; that the justice has announced that he will select a jury panel for the trial of *Page 345 
the cause in a manner which we shall assume for the purposes of this opinion to be erroneous, and in violation of the defendants' rights; that application was made to the superior court for King county for a writ of prohibition to restrain the justice from drawing the panel in the alleged illegal manner; that a demurrer and answer were both filed to the application for the writ of prohibition and the superior court entered an order denying the writ. The petition further alleges that there is no speedy and adequate remedy at law, and that if the writ is not granted the relators will be compelled to proceed to trial before a jury drawn in violation of their constitutional rights.
To this petition the respondent superior court has demurred. Its demurrer must be sustained.
A writ of prohibition lies to restrain courts from proceeding in matters "without or in excess of" their jurisdiction, and then only where there is no adequate remedy by appeal. State ex rel.Meyer v. Clifford, 78 Wash. 555, 139 P. 650. The facts stated show that the court has jurisdiction of the subject-matter of the action and of the parties, and hence may properly make orders in connection therewith. The making of erroneous orders does not affect its jurisdiction. Prohibition will not lie to prohibit a court from making an error of law.
There is also no showing that there is not an adequate remedy by appeal. The statute gives a very complete and adequate remedy. A defendant in a criminal action in justice court is entitled to a trial de novo in the superior court upon demand therefor. He is neither required to show any error in the trial below nor that his rights have been invaded; but he may have a new trial as a matter of right. If the relators here are tried in justice court, it may be that the *Page 346 
result thereof will be perfectly satisfactory to them, even though the court may commit errors in the trial thereof; but if, for any reason, they are dissatisfied by an adverse verdict, they have a speedy and adequate remedy by appeal.
The petition for a writ of certiorari is denied.
TOLMAN, C.J., PARKER, BRIDGES, and MAIN, JJ., concur.